Citation Nr: 1002461	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  06-09 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for frostbite, left 
foot.  

4.  Entitlement to service connection for frostbite, right 
foot.  

5.  Entitlement to service connection for cold weather 
arthritis, right hip.  

6.  Entitlement to service connection for cold weather 
arthritis, right knee.  

7.  Entitlement to service connection for cold weather 
arthritis, right shoulder.  

8.  Entitlement to service connection for cold weather 
arthritis, left hip.  

9.  Entitlement to service connection for cold weather 
arthritis, left knee.  

10.  Entitlement to service connection for cold weather 
arthritis, left shoulder.  

11.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the feet.  

12.  Entitlement to specially adapted housing.  

13.  Entitlement to special home adaptation.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1960 to 
September 1962.  

The Veteran's claims came before the Board of Veterans' 
Appeals (Board) on appeal of September 2004 and August 2005 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Offices (ROs) in St. Louis, Missouri and Houston, 
Texas.  This matter was remanded by the Board in March 2009.  
A review of the record shows that the RO has complied with 
all remand instructions to the extent possible.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The Veteran testified in support of these claims at a hearing 
held before the Board in November 2008.  


FINDINGS OF FACT

1.  The Veteran is not shown to have sinusitis.

2.  Allergic rhinitis was not incurred during active military 
service.

3.  The Veteran is not shown to have frostbite, left foot.  

4.  The Veteran is not shown to have frostbite, right foot.  

5.  Cold weather arthritis of the right hip was not incurred 
during active military service.

6.  Cold weather arthritis of the right knee was not incurred 
during active military service.

7.  Cold weather arthritis of the right shoulder was not 
incurred during active military service.

8.  Cold weather arthritis of the left hip was not incurred 
during active military service.

9.  Cold weather arthritis of the left knee was not incurred 
during active military service.

10.  Cold weather arthritis of the left shoulder was not 
incurred during active military service.

11.  In a January 1993 rating decision, the RO denied 
entitlement to service connection for arthritis of the feet; 
the Veteran did not file a notice of disagreement.

12.  In March 2004, the Veteran filed a request to reopen his 
claim of service connection for arthritis of the feet. 

13.  Evidence received since the January 1993 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for arthritis of the feet.  

14.  The Veteran's service-connected disabilities, which 
include bilateral hearing loss, bilateral tinnitus, and 
residuals of left inguinal herniorrhaphy, do not result in 
the loss or loss of use of any extremity or blindness in both 
eyes.

15.  The Veteran does not have service-connected vision of 
5/200 or less in both eyes; or the loss, or permanent loss of 
use, of both hands.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for chronic sinusitis are not met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  The criteria for the establishment of service connection 
for allergic rhinitis are not met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

3.  Frostbite, left foot, was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).

4.  Frostbite, right foot, was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).

5.  The criteria for the establishment of service connection 
for cold weather arthritis of the right hip are not met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).

6.  The criteria for the establishment of service connection 
for cold weather arthritis of the right knee are not met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).

7.  The criteria for the establishment of service connection 
for cold weather arthritis of the right shoulder are not met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).

8.  The criteria for the establishment of service connection 
for cold weather arthritis of the left hip are not met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).

9.  The criteria for the establishment of service connection 
for cold weather arthritis of the left knee are not met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).

10.  The criteria for the establishment of service connection 
for cold weather arthritis of the left shoulder are not met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).

11.  The January 1993 rating decision denying service 
connection for arthritis of the feet is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

12.  New and material evidence has not been received to 
reopen the claim of entitlement to service connection for 
arthritis of the feet.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

13.  The criteria for entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing have not been met.  38 U.S.C.A. §§ 2101, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.809 (2009).

14.  The criteria for assistance in acquiring a special home 
adaptation grant have not been met.  38 U.S.C.A. § 2101 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.809a (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the RO provided the Veteran VCAA 
notice on the claims being decided by letters dated in April 
2004 and June 2005.  In July 2009, the Veteran was provided 
with notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the Veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that there is a 
preponderance of evidence against the claims, any questions 
as to the appropriate disability ratings and effective dates 
to be assigned are rendered moot.  

The Court also issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006) which addressed the appropriate VCAA 
notice to be provided in cases involving the submission of 
new and material evidence to reopen previously decided 
issues.  The Court found that VA must notify a claimant of 
the evidence and information needed to reopen the claim, as 
well as the evidence and information needed to establish 
entitlement to service connection for the underlying 
condition(s) claimed (that is, that the obligations under 
Kent do not modify the requirement that VA must provide a 
claimant notice of what is required to substantiate each 
element of a service connection claim, see Dingess, supra).  
In addition, VA must consider the bases for the prior denial 
and respond with a notice letter that describes what evidence 
would be needed to substantiate the element or elements that 
were found to be insufficient to establish service connection 
in the previous denial.

The Board notes that an April 2009 letter explained to the 
Veteran what constitutes "new" evidence and what 
constitutes "material" evidence.  Thus, the Board concludes 
that the Veteran has been provided with the type of notice 
contemplated by the Court in Kent and no additional notice is 
necessary.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records, as well as post-service VA and private 
medical records.  The evidence of record also contains 
several reports of VA examinations.  The Veteran has not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and has not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d. 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied.  For all the foregoing reasons, the Board will 
proceed to the merits of the Veteran's appeal.  

Service Connection Criteria 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service-
connected.  See 38 C.F.R. § 3.310.  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, certain chronic 
diseases, including hypertension, may be presumed to have 
been incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed more 
than one year after discharge may still be service connected 
if all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly 
reaffirmed by the Federal Circuit, which has stated that "a 
Veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
Veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Sinusitis and Allergic Rhinitis

Factual Background & Analysis

The Veteran's service treatment records are devoid of 
complaints, treatment or diagnoses of chronic sinusitis or 
allergic rhinitis.  A Report of Medical History dated in July 
1962 for separation purposes reflects that the Veteran 
checked the 'no' boxes for eye trouble; ear, nose or throat 
trouble; and sinusitis.  

VA outpatient treatment records dated in December 1992 
reflect that the Veteran was assessed with chronic sinusitis.  
In October 2004, the Veteran was assessed with sinus 
arrhythmia.  

The Veteran underwent a VA examination in April 2009.  He 
reported the onset of runny nose, itchy eye, sniffing and 
itchy ears and throat while in the military.  He stated that 
allergic symptoms have increased over time.  Following 
physical examination, the examiner diagnosed allergic 
rhinitis, with no evidence of sinusitis at time of 
examination.  The examiner opined that allergic rhinitis and 
sinusitis are less likely as not caused by or a result of in-
service illness, injury or event.  The examiner reasoned that 
review of the records available at time of examination did 
not document any treatment for allergic rhinitis or 
sinusitis.  The examiner indicated that, without any 
documentation to support the possibility of allergies or 
sinusitis while in service, the Veteran's present allergic 
rhinitis (there is no evidence of sinusitis at time of 
examination) is less likely than not as a result of his time 
in service.  

The Veteran's service treatment records contain no mention of 
findings related to the disabilities at issue.  Moreover, 
based on the objective findings in the April 2009 VA 
examination, there is no current diagnosis of sinusitis.  The 
Veteran has otherwise not identified or submitted any medical 
evidence which reflects current sinusitis.  As such, in the 
absence of proof of a present disability, there can be no 
valid claim of service connection.  See Brammer, supra.  As 
there is no evidence of a current disability, it is 
unnecessary for the Board to reach the question of etiology 
of the claimed sinusitis.  

Despite the Veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his current 
allergic rhinitis is etiologically related to service or any 
incident therein.  The Board notes that the Veteran was 
clinically evaluated as normal with regard to allergic 
rhinitis upon separation from service.  The clinically normal 
findings are significant in that it demonstrates that trained 
military medical personnel were of the opinion that no 
allergic rhinitis was present at that time.  The Board views 
the examination report as competent evidence that there was 
no allergic rhinitis at that time.  Moreover, at the time of 
his separation examination, the Veteran did not report any 
complaints related to allergic rhinitis.  This suggests that 
the Veteran himself did not believe that he had any ongoing 
allergic rhinitis at that time.

The Board also notes that the lack of any evidence of 
continuing rhinitis disability for several years after 
service is itself evidence which tends to show that no 
allergic rhinitis was incurred as a result of service.  With 
respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for several years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).  

Finally, the Board believes it significant that the April 
2009 medical examiner opined that allergic rhinitis was not 
etiologically related to service.  This opinion was based on 
examination of the Veteran and review of the claims file.  
The Board believes it is entitled to considerable weight and 
is competent evidence regarding causation of the disability 
at issue.  

As for the Veteran's statements attributing his sinusitis and 
allergic rhinitis to his period of service, although he is 
competent to describe symptoms, the claimed disabilities are 
not conditions under case law where lay observation has been 
found to be competent; therefore, the determination as to the 
presence of the disability is medical in nature, that is, not 
capable of lay observation, and competent medical evidence is 
needed to substantiate the claim.  See Savage v. Gober, 10 
Vet. App. 488, 498 (1997) (On the question of whether the 
veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); see Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Where, as here, the determinative issues involve questions of 
a medical diagnosis or of medical causation, not capable of 
lay observation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis, statement, or opinion.  For this reason, the Board 
rejects the Veteran's statements as competent evidence to 
substantiate the claim that the current sinusitis and 
allergic rhinitis are related to his period of service or 
manifest in the first post-service year.  38 C.F.R. § 3.159; 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only independent medical evidence 
to support its findings and as there is no favorable medical 
evidence to support the claim of service connection for 
sinusitis and allergic rhinitis, as articulated above, there 
is a preponderance of evidence against the claim and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

Frostbite of the Bilateral Feet

Factual Background & Analysis

The Veteran's service treatment records are devoid of 
complaints, treatment or diagnoses of frostbite of the 
bilateral feet.  A Report of Medical Examination dated in 
July 1962 for separation purposes reflects that the Veteran's 
feet were clinically evaluated as normal.  A Report of 
Medical History dated in July 1962 for separation purposes 
reflects that the Veteran checked the 'no' box for foot 
trouble.  

The Veteran underwent a VA examination in April 2009.  He 
reported that his feet felt cold since exposure with field 
service in Colorado and Korea.  Following physical 
examination, the examiner made no diagnosis of frostbite of 
the bilateral feet.  The examiner noted that coolness at the 
level of the toes was fairly unimpressive with normal 
capillary refills bilaterally and insufficient to ascribe to 
vasospastic disease as a result of military cold 
exposure/frost bite.  

The Veteran's service treatment records contain no mention of 
findings relating to the disabilities at issue.  Moreover, 
based on the objective findings in the April 2009 VA 
examination, there is no current diagnosis of frostbite of 
the bilateral feet.  The Veteran has otherwise not identified 
or submitted any medical evidence which reflects current 
frostbite of the bilateral feet.  As such, in the absence of 
proof of a present disability, there can be no valid claim of 
service connection.  See Brammer, supra.  As there is no 
evidence of a current disability, it is unnecessary for the 
Board to reach the question of etiology of the claimed 
frostbite of the bilateral feet.  

As for the Veteran's statements attributing his frostbite of 
the bilateral feet to his period of service, although he is 
competent to describe symptoms of frostbite of the bilateral 
feet, the claimed disability is not a condition under case 
law where lay observation has been found to be competent; 
therefore, the determination as to the presence of the 
disability is medical in nature, that is, not capable of lay 
observation, and competent medical evidence is needed to 
substantiate the claim.  See Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent); see Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Where, as here, the determinative issues involve questions of 
a medical diagnosis or of medical causation, not capable of 
lay observation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis, statement, or opinion.  For this reason, the Board 
rejects the Veteran's statements as competent evidence to 
substantiate the claim that frostbite of the bilateral feet 
is related to his period of service or manifest in the first 
post-service year.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only independent medical evidence 
to support its findings and as there is no favorable medical 
evidence to support the claim of service connection for 
frostbite of the bilateral feet, as articulated above, there 
is a preponderance of evidence against the claim and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

Cold Weather Arthritis

Factual Background & Analysis

The Veteran's service treatment records are devoid of 
complaints, treatment or diagnoses of cold weather arthritis.  
A Report of Medical History dated in July 1962 for separation 
purposes reflects that the Veteran made no complaints related 
to cold weather arthritis.  

VA outpatient treatment records dated in October 2004 reflect 
that the Veteran was assessed with osteoarthritis of the 
shoulders and knees.  

The Veteran underwent a VA examination in April 2009.  He 
reported that he worked in the military in cold weather units 
or climate.  He stated that arthritis of the hips, knees and 
shoulders occurred years after service.  He claimed that 
arthritis started in the mid-1960's initially with pain, 
stiffness and giving away of the knees.  He stated that he 
began receiving treatment 8 or more years after service.  The 
examiner noted that there was no report of cold weather 
injuries in the Veteran's record.  The Veteran stated that he 
served in Colorado and Korea during his tenure in service, 
but he claimed that he did not suffer from a direct cold 
weather injury from exposures to temperatures long enough for 
injury.  He also did not provide a period of treatment in 
hospital for cold weather exposure.  He denied any treatment 
for cold weather exposure on active duty.  

Following physical examination, the examiner opined that 
arthritis was not caused by or a result of service.  The 
examiner reasoned that almost all cold weather injuries occur 
due to cold exposure.  The injuries are primarily to the 
small appendages of the body such as the ears, nose, fingers 
and toes.  The examiner stated that he was in the military 
for 3 years in Alaska and one year in Korea, serving in the 
medical field.  He stated that he learned about many cold 
weather injuries and treatment for such injuries.  He stated 
that he served on active duty for 23 years and that there is 
no medical field cold weather doctrine which discussed or 
supported major joint arthritis due to cold exposure without 
a cold weather injury with hospitalization and or treatment.  
The examiner noted that, although the Veteran was a medic 
trained for cold weather exposure problems, he never had a 
cold weather injury.  The examiner stated that the Veteran 
was vague in providing history and lacking any substantive 
evidence of unit casualty reporting or exposure.  The Veteran 
could not give any credible signs or symptoms regarding 
symptoms while on active duty.  The examiner stated that cold 
weather can make arthritis symptoms worse in the joint if you 
have arthritis but cold weather does not cause arthritis to 
major joints unless you are exposed.  Moreover, if a major 
joint is exposed to cold weather, it is very likely to have 
that joint amputated.  

Despite the Veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that cold weather 
arthritis of the right hip, right knee, right shoulder, left 
hip, left knee, or left shoulder is etiologically related to 
service or any incident therein.  The Board notes that the 
Veteran was clinically evaluated as normal with regard to 
cold weather arthritis of the right hip, right knee, right 
shoulder, left hip, left knee, or left shoulder upon 
separation from service.  The clinically normal findings are 
significant in that it demonstrates that trained military 
medical personnel were of the opinion that no cold weather 
arthritis of the right hip, right knee, right shoulder, left 
hip, left knee, or left shoulder was present at that time.  
The Board views the examination report as competent evidence 
that there was no cold weather arthritis of the right hip, 
right knee, right shoulder, left hip, left knee, or left 
shoulder at that time.  Moreover, at the time of his 
separation examination, the Veteran did not report any 
complaints related to cold weather arthritis of the right 
hip, right knee, right shoulder, left hip, left knee, or left 
shoulder.  This suggests that the Veteran himself did not 
believe that he had any ongoing cold weather arthritis of the 
right hip, right knee, right shoulder, left hip, left knee, 
or left shoulder at that time.

The Board also notes that the lack of any evidence of 
continuing cold weather arthritis of the right hip, right 
knee, right shoulder, left hip, left knee, or left shoulder 
for several years after service is itself evidence which 
tends to show that no cold weather arthritis of the right 
hip, right knee, right shoulder, left hip, left knee, or left 
shoulder was incurred as a result of service.  With respect 
to negative evidence, the fact that there was no record of 
any complaint, let alone treatment, involving the Veteran's 
condition for several years is significant.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that 
it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints).  

Finally, the Board believes it significant that the April 
2009 medical examiner opined that cold weather arthritis of 
the right hip, right knee, right shoulder, left hip, left 
knee, or left shoulder was not etiologically related to 
service.  This opinion was based on examination of the 
Veteran and review of the claims file.  The Board believes it 
is entitled to considerable weight and is competent evidence 
regarding causation of the disabilities at issue.  

As for the Veteran's statements attributing cold weather 
arthritis of the right hip, right knee, right shoulder, left 
hip, left knee, or left shoulder to his period of service, 
although he is competent to describe symptoms of cold weather 
arthritis of the right hip, right knee, right shoulder, left 
hip, left knee, or left shoulder, the claimed disabilities 
are not conditions under case law where lay observation has 
been found to be competent; therefore, the determination as 
to the presence of the disabilities are medical in nature, 
that is, not capable of lay observation, and competent 
medical evidence is needed to substantiate the claim.  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Where, as here, the determinative issues involve questions of 
a medical diagnosis or of medical causation, not capable of 
lay observation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis, statement, or opinion.  For this reason, the Board 
rejects the Veteran's statements as competent evidence to 
substantiate the claim that cold weather arthritis of the 
right hip, right knee, right shoulder, left hip, left knee, 
or left shoulder, first documented many years after service, 
is related to his period of service or manifest in the first 
post-service year.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only independent medical evidence 
to support its findings and as there is no favorable medical 
evidence to support the claims of service connection for cold 
weather arthritis of the right hip, right knee, right 
shoulder, left hip, left knee, or left shoulder, as 
articulated above, there is a preponderance of evidence 
against the claims and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

New and Material Evidence for Arthritis of the Feet

Criteria & Analysis

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  
Following receipt of a notice of a timely disagreement, the 
RO is to issue a statement of the case.  38 C.F.R. § 19.26.  
A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims (Court) held that to 
reopen a previously and finally disallowed claim, there must 
be new and material evidence presented or secured since the 
time that the claim was finally denied on any basis.  
Additionally, evidence considered to be new and material 
sufficient to reopen a claim should be evidence that tends to 
prove the merits of the claim that was the specified basis 
for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.

If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

The Veteran's claim of service connection for arthritis of 
the feet was denied in a January 1993 rating decision.  The 
Veteran did not file an appeal of the rating decision, thus 
the rating decision is final.  38 U.S.C.A. § 7104.  However, 
if new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998).

The Board notes that even though the RO's September 2004 
rating decision found that there was no new and material 
evidence to reopen the claims, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.2d 1366 (Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the 
claim.  

After reviewing the evidence received since the January 1993 
rating decision, the Board is unable to find any new and 
material evidence.  To the extent that the Veteran's claim 
itself or any of his statements tend to suggest that the 
claimed disability is related to service, lay assertions of 
medical causation cannot serve as a predicate to reopen the 
Veteran's claim.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

None of these medical records suggests any link between the 
Veteran's arthritis of the feet to the Veteran's service.  
Without competent evidence linking a current chronic 
disability to service, service connection is not warranted.  
Under these circumstances, the Board must find that none of 
the evidence received since the January 1993 rating decision 
raises a reasonable possibility of substantiating the claim.  
There is no new and material evidence to reopen the claim.  

The Board has considered the Veteran's own lay statements to 
the effect that the arthritis of the feet was due to service.  
However, the Veteran is not competent to provide a medical 
nexus opinion between arthritis of the feet and an injury, 
disease, or event of service origin.  Where, as here, the 
determinative issue involves a question of a medical nexus or 
medical causation, not capable of lay observation, competent 
medical evidence is required to substantiate the claim 
because a lay person is not qualified through education, 
training, and expertise to offer an opinion on medical 
causation.  Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer a medical opinion.  
38 C.F.R. § 3.159.  For this reason, the Board rejects the 
Veteran's statements as competent evidence to substantiate 
the claim that arthritis of the feet is related to an injury, 
disease, or event of service origin.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  There is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision 
for the issue adjudicated by this decision.  38 U.S.C.A. 
§ 5107(b).

Under these circumstances, the Board must conclude that new 
and material evidence has not been received, and that the 
criteria for reopening the claim seeking service connection 
for arthritis of the feet are not met.

Specially Adapted Housing

Criteria & Analysis

The Veteran is service connected for bilateral tinnitus, 
evaluated as 10 percent disabling, residuals of left inguinal 
herniorrhaphy, evaluated as zero percent disabling, and 
bilateral hearing loss, evaluated as zero percent disabling.  
The Veteran claims entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing based on these disabilities.  

To establish entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing, the 
evidence must show that the veteran has permanent and total 
service-connected disability (1) due to the loss, or loss of 
use, of both lower extremities such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; 
or (2) which includes (A) blindness in both eyes, having only 
light perception, plus (B) the anatomical loss or loss of use 
of one lower extremity; or (3) due to the loss or loss of use 
of one lower extremity together with (A) residuals of organic 
disease or injury, or (B) the loss or loss of use of one 
upper extremity, which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  38 U.S.C.A. 
§ 2101(a) (West 2002); 38 C.F.R. § 3.809(b) (2009). The term 
"preclude locomotion" means the necessity for regular and 
constant use of a wheelchair, braces, crutches or canes as a 
normal mode of locomotion although occasional locomotion by 
other methods may be possible.  38 C.F.R. § 3.809(d) (2009).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to specially adapted housing.  The 
Veteran is only service-connected for bilateral tinnitus, 
evaluated as 10 percent disabling, residuals of left inguinal 
herniorrhaphy, evaluated as zero percent disabling, and 
bilateral hearing loss, evaluated as zero percent disabling.  
The evidence does not show that the Veteran's service-
connected disabilities rise to the level of loss of use of 
the extremities.  Moreover, the Veteran is not service-
connected for blindness in both eyes.  Therefore, the Board 
finds that there is a  preponderance of evidence against the 
claim in the absence of qualifying permanent disabilities 
under 38 C.F.R. § 3.809.

Special Home Adaptation Grant

Criteria & Analysis

Where entitlement to specially adapted housing is not 
established, a veteran may nevertheless qualify for a special 
home adaptation grant.  Entitlement to special home 
adaptation requires that the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809 and that he 
or she has not previously received assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a).  A 
veteran may be entitled to only special home adaptation if 
the evidence shows service-connected vision of 5/200 or less 
in both eyes; or the loss, or permanent loss of use, of both 
hands.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a (2009).  
The assistance referred to in this section will not be 
available to any veteran more than once.  38 U.S.C.A. § 2102.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a special home adaptation grant.  
Initially, the Board notes that the Veteran does not have 
service-connected vision of 5/200 or less in both eyes.  
Moreover, the medical evidence of record does not show him to 
have loss or permanent loss of use of both hands.  Thus, the 
Veteran has not been shown to have the qualifying permanent 
disabilities under 38 C.F.R. § 3.809a.  Therefore, the Board 
finds that there is a preponderance of evidence against the 
Veteran's claim for a special home adaptation grant.


ORDER

Service connection for sinusitis is not warranted.  

Service connection for allergic rhinitis is not warranted.

Service connection for frostbite, left foot, is not 
warranted.  

Service connection for frostbite, right foot, is not 
warranted.  

Service connection for cold weather arthritis, right hip, is 
not warranted.  

Service connection for cold weather arthritis, right knee, is 
not warranted.  

Service connection for cold weather arthritis, right 
shoulder, is not warranted.  

Service connection for cold weather arthritis, left hip is 
not warranted.  

Service connection for cold weather arthritis, left knee, is 
not warranted.  

Service connection for cold weather arthritis, left shoulder, 
is not warranted.  



New and material evidence has not been received to reopen a 
claim of entitlement to service connection for arthritis of 
the feet.  

Specially adapted housing is not warranted.  

Special home adaptation is not warranted.  



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


